Citation Nr: 1029201	
Decision Date: 08/04/10    Archive Date: 08/16/10

DOCKET NO.  08-30 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for status 
post arthroscopic lateral meniscectomy times three, with post 
traumatic arthritis of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk


INTRODUCTION

The Veteran served on active duty from April 1990 to August 2002. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2008 rating decision of the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

A Travel Board hearing was held before the undersigned Veterans 
Law Judge in June 2010.  A transcript of that hearing has been 
associated with the claims file and reviewed.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  The status post arthroscopic lateral meniscectomy times 
three, with post traumatic arthritis of the right knee is 
manifested by painful motion and flexion limited to 80 degrees.  

3.  The service-connected right knee disability also is 
manifested by slight instability.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for 
the status post arthroscopic lateral meniscectomy times three, 
with post traumatic arthritis of the right knee is not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5259, 5260, 5261 (2009).

2.  The criteria for an evaluation of 10 percent for instability 
of the right are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.71a, Diagnostic Code 5257 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2007, prior to 
the date of the issuance of the appealed April 2008 rating 
decision.  The Board further notes that this letter also informed 
the Veteran that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, he was afforded a VA examination in March 
2008 that was fully adequate for the purpose of determining the 
current severity of his service-connected right knee disability.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Disability evaluations are determined by the application of the 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and their 
residual conditions in civil occupations.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2009); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 1 
Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analyses in the following decision are therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Where there is a question as to which of the two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, and 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

During the rating period on appeal the status post arthroscopic 
lateral meniscectomy times three, with post traumatic arthritis 
of the right knee is evaluated as 10 percent disabling under the 
provisions of Diagnostic Codes 5259, 5260, and 5261.

Diagnostic Code 5259 concerns removal of semilunar cartilage, 
symptomatic.  The currently assigned 10 percent evaluation 
represents the maximum available benefit under that Code section.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (2009), limitation 
of flexion of the leg is evaluated as follows: flexion limited to 
15 degrees (30 percent); flexion limited to 30 degrees (20 
percent); flexion limited to 45 degrees (10 percent); and flexion 
limited to 60 degrees (0 percent).

Limitation of extension of the leg is evaluated as follows: 
extension limited to 45 degrees (50 percent); extension limited 
to 30 degrees (40 percent); extension limited to 20 degrees (30 
percent); extension limited to 15 degrees (20 percent); extension 
limited to 10 degrees (10 percent); and extension limited to 5 
degrees (0 percent).  38 C.F.R. § 4.71a, Diagnostic Code 5261 
(2009).

The VA General Counsel has held that a veteran who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (1997); 
VAOPGCPREC 9-98 (1998).  

Separate evaluations may be assigned for non-overlapping 
manifestations of knee disability.  See, e.g., 38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 
VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate 
ratings for limitation of flexion and extension of the knee); 
VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate 
ratings for instability and limitation of motion); VAOPGCPREC 23-
97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect).

Background

In October 2007, the Veteran submitted a claim for an increased 
evaluation for his right knee condition.  

The Veteran was afforded a VA examination in March 2008.  The 
Veteran was noted to experience pain, fatigability, and lack of 
endurance.  The Veteran's history of  surgery four times on the 
right knee was reported and also reported was a history of 
physical therapy.  The Veteran's posture and gait were reported 
as being normal.  There was no ankylosis of the joint, no 
weakness, and no in coordination found with examination.  
However, there was pain on motion, fatigue, and lack of endurance 
found.  Range of motion testing revealed extension to zero 
degrees, 110 degrees of flexion with pain beginning at 80 degrees 
and ending at 110.  The examiner reported that there was no 
additional limitation following repetitive use, and that 
Lachman's and McMurray's tests were negative.  The examiner 
reported no instability and no guarding of movement.  The 
examiner upon review of MRI reports stated that there were more 
torn menisci but noted that they could have been the sites of the 
previous surgeries.  Finally, the examiner opined that the 
Veteran's level of impairment was moderate at this stage but 
expected to worsen as the Veteran aged.  

An April 2008 treatment note revealed that the Veteran had medial 
and lateral meniscal tears and a small amount of joint effusion.  
There was however no evidence of recent fracture, bone contusion, 
or edema.  

The Veteran underwent a right knee arthroscopy/ 
debridement/abrasion chondroplasty in April 2008.  The surgeon 
reported that there was no effusion present, the knee was stable 
to Lachman's testing, anterior/posterior drawer testing, and to 
vargus, valgus stress testing.  The range of motion testing 
revealed flexion to 135 degrees and normal extension.  The 
patella tracked centrally with mild crepitation.  

An April 2010 VA treatment note showed the Veteran complained of 
catching, pain, swelling, and giving way of the right knee.  The 
examiner reported that the Veteran has degenerative joint disease 
in the knee and of the patella.  It was observed that the Veteran 
wears a restrictive knee brace to help him with instability.

The Veteran testified in his June 2010 BVA Travel Board hearing, 
that his right knee disability affects his work duties and that 
he was incapacitated on two different occasions in the past year 
when he had to stay off of the knee for a day or two.  He further 
testified to daily pain, swelling, and falling due to the right 
knee disability.  



Analysis

After a review of the evidentiary record, the Board finds that 
entitlement to an evaluation in excess of 10 percent for the 
status post arthroscopic lateral meniscectomy times three, with 
post traumatic arthritis of the right knee is not warranted.  

A 20 percent evaluation is not appropriate as there was no leg 
flexion limited to 30 degrees, and no extension limited to 15 
degrees.  The right knee disability experienced by the Veteran is 
contemplated by the 10 percent evaluation.

However, the Board notes that a review of the evidence in the 
case reveals that the Veteran uses a knee brace daily due to 
instability.  The Board finds that the assignment of an 
additional 10 percent evaluation for instability is warranted.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5257 recurrent 
subluxation or lateral instability of the knee warrants a 10 
percent disability rating when slight, a 20 percent disability 
rating when moderate, and a 30 percent disability rating when 
severe.  The evidence, including the April 2010 treatment note, 
shows that the Veteran experiences a slight level of instability 
that requires he wear a restrictive brace.  Under the 
circumstances the Board finds that the criteria for an 
additional, separate 10 percent evaluation for instability has 
been satisfied.  

The Board is aware of the Veteran's complaints of pain in his 
knee.  There is, however, no objective evidence that pain on use 
of the joint results in limitation of motion to a degree which 
would support a higher rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Additionally, the Veteran's 
current evaluation of his right knee disability as noted herein 
addresses any of the DeLuca concerns of pain, fatigability, 
weakness, and in coordination.

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected right knee disability reasonably describe 
the Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability pictures are contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Entitlement to an evaluation in excess of 10 percent for the 
status post arthroscopic lateral meniscectomy times three, with 
post traumatic arthritis of the right knee is denied.  

An additional, separate 10 percent evaluation is granted right 
knee instability, subject to the law and regulations governing 
the award of monetary benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


